Citation Nr: 1223530	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  04-42 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left eye disorder.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee, which denied service connection for a back condition and a left eye condition.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2005.  A transcript of the hearing is of record.  

The Board remanded this matter for further development in September 2006, September 2009, and February 2011.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.   

As to the back disorder, although the Board notes that the RO reopened the claim in the most recent supplemental statement of case, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  As such, the Board has listed the issue as such on the title page of this decision.  


FINDINGS OF FACT

1.  The RO denied service connection for left eye and back conditions in October 1992; the Veteran was notified of this decision later that month and did not appeal or submit any evidence within the one year timeframe of that decision which would have allowed the claim to remain open; thus, the decision became final.  

2.  Evidence submitted since the October 1992 decision denying service connection for a left eye disorder does not bear directly or substantially upon the issue at hand and is duplicative or cumulative in nature. 

3.  Evidence received since the October 1992 decision denying service connection for a back disorder does not bear directly or substantially upon the issue at hand and is duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1992 decision, wherein the RO denied entitlement to service connection for a left eye disorder, is not new and material, and the Veteran's claim for service connection is not reopened.  38 U.S.C. A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2000).

2.  Evidence received since the October 1992 decision, wherein the RO denied entitlement to service connection for a back disorder, is not new and material, and the Veteran's claim for service connection is not reopened.  38 U.S.C. A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

As to the issues of whether new and material evidence has been received to reopen the claims of service connection for left eye and back disorders, the Board notes that new regulations were placed into effect with respect to determinations as to whether new and material evidence has been submitted to reopen a claim during the course of this appeal.  These regulations apply to claims filed subsequent to August 29, 2001.  As this claim was received prior to this time, it is governed by the laws and regulations addressed below.

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

As evidenced above, the Board is considering all the evidence of record subsequent to the October 1992 rating determination as it relates to both the left eye and back claims.  As it relates to both issues, the Veteran was notified of this decision in October 1992 and did not perfect his appeal.  Moreover, no evidence or argument was received within one year following notification of the decision.  As such, the decision became final with regard to both issues.  

When a claim to reopen is presented under section 5108, the Secretary must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

If new and material evidence is presented or secured with respect to a claim that has been denied, the claim will be reopened, and the claim decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has also held that VA is required to review for its newness and materiality only the evidence submitted by an appellant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). 

"New and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  New evidence is considered to be material where such evidence provides a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


Left Eye

When the RO denied service connection for cataracts of the eyes and a scar above the left eyebrow in October 1992, the Veteran's service treatment records were obtained, as well as a VA examination in 1992 and VA outpatient treatment records dated from July 1991 to April 1992. 

The service treatment records showed no incident of trauma or treatment for any eye condition.  The Veteran's visual acuity on entrance and at discharge was normal.  

Along with the active duty service treatment records, there was a report of medical history completed in May 1976 as part of the Veteran's remaining reserve obligation.  On that history, the Veteran denied having or ever having any eye trouble.  He checked "no" to wearing glasses or contacts and "yes" to having vision in both eyes.  Although the Veteran listed numerous injuries that had occurred between his childhood and 1976, he made no mention of an eye injury.  The Veteran's visual acuity was normal in May 1976.  

An outpatient treatment record dated in April 1992 showed that the Veteran was treated for an injury and laceration to the right thumb as a result of a fight and a dislocation of the shoulder.  The Veteran was also noted to have some facial swelling on the right with the eye nearly swelling shut.  There was no information concerning the left eye.  

At the time of his September 1992 VA examination, the Veteran reported that in 1971, while in service, he carried some lockers and a locker fell on him cutting his eyebrow.  He indicated that this required sutures but did not hit the eye itself.  He reported that since that time he had had intermittent episodes of light sensitivity of his eyelids, which bothered him considerably.  He noted that over the past five years his vision had become worse.  He had developed subscapular cataracts in both eyes, left worse than right.  No scarring on the left eyebrow was reported.  

The RO denied service connection for cataracts of the eyes and a scar above the left eyebrow as neither of these conditions were shown in service and that the scar of the left eyebrow was not shown by the evidence of record.

Evidence received since the October 1992 rating determination includes VA and private treatment records, a Social Security Administration (SSA) award and treatment records reviewed in conjunction with the award, the results of a March 1995 VA examination, and statements from the Veteran as well as the testimony of the Veteran at his May 2005 videoconference hearing.

Voluminous treatment records have been associated with the claims folder subsequent to the October 1992 rating determination.  These records show that the Veteran underwent an extracapsular cataract extraction, with posterior chamber intraocular lens placement in his left eye, in January 1994.  The medical records dated after the 1992 rating decision show the Veteran reported a history of a left eye injury in 1971.  This statement is also shown in the medical evidence developed by SSA in connection with his claim. 

At the time of a March 1995 VA examination, the Veteran reported having damaged his eye in service when a large locker struck him in the face.  The examiner noted that the Veteran had been assaulted in October 1994 and sustained blunt trauma to his left eye, at which time the interocular lens was displaced causing decreased visual acuity in the left eye.  Following examination, the examiner diagnosed the Veteran as having pseudophakia in the left eye and a displaced interocular lens in the left eye secondary to nonservice related trauma.  

At his May 2005 hearing, the Veteran again testified as to the locker having fallen on him and causing him to have stitches placed.  He noted that the injury caused him to go blind.  He stated that the locker just about knocked his eye out.  The Veteran testified that his eye bothered him after that but that he did not go back to the doctor.  He reported being sent back to duty.  The Veteran stated that after the stitches were removed he had no other pain.  He noted that he did not see anyone for eye problems until 1990.  He indicated that he did not see anyone as he could not take time off from work and that he had to support his family.  

The newly added treatment records, private, VA, and those treatment records associated with the SSA decision, continue to demonstrate that the Veteran had cataracts in his left eye which resulted in his having to have surgery and that he sustained damage to the eye as a result of a fight in October 1994, with the March 1995 VA examiner specifically noting that the Veteran had a displaced interocular lens in the left eye secondary to nonservice related trauma.  The fact that the Veteran had cataracts in the left eye was of record in 1992.

The statements and testimony of the Veteran as to how he allegedly sustained the injury to his eye were of record at the time of the previous denial.  The Board does note that the Veteran's testimony has changed as he now claims that the eye was actually injured in the claimed falling locker incident as opposed to earlier statements from the Veteran that the eye had not been injured.  His allegations of an in-service eye injury were known at the time of the previous denial and are essentially cumulative and of no probative value.  Moreover, as noted in the previous denial, there is no record of any such injury occurring.  

The basis for the prior denial was that these claimed eye disorders were not shown in service.  There remains a lack of such evidence.  The Veteran's duplicative allegations are simply not new and material.  In sum, there has been no evidence submitted since the prior RO decision that is new and material to warrant the reopening of the claim of entitlement to a left eye condition.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).

Back

When the RO denied service connection for a back condition in October 1992, the Veteran's service treatment records were obtained, as well as a VA examination in 1992 and VA outpatient treatment records dated from July 1991 to April 1992. 

The service treatment records showed that the Veteran was seen with complaints of back pain on one occasion in January 1972.  The examination was negative and the impression was muscular strain, with the Veteran being provided an analgesic.  The remainder of the service treatment records were silent for complaints, findings, diagnosis, or history of a back condition.  At discharge, no back condition was noted.  

Along with the active duty service treatment records, there was a report of medical history completed in May 1976 as part of the Veteran's remaining reserve obligation.  On that history, the Veteran checked "yes" to recurrent back pain and he reported having been involved in an automobile accident in May 1975, where he was hospitalized for four days, and a motorcycle accident in February 1976.  The examiner's handwritten notes indicate "back hurts on occasion."  Physical examination showed no abnormalities of the spine. 

At the time of his September 1992 VA examination, the Veteran reported having low back pain since 1971.  Severe restriction of motion and flattening of the lordosis were present.  There was spasm of the musculature of the lumbosacral area.  Intervertebral disk syndrome was diagnosed and X-rays revealed narrowed discs at L5-S1 and some arthritis.  

The RO denied service connection for a back condition as the back condition treated in 1972 was acute, apparently transitory, and not shown at discharge from service, and the Veteran had not provided any evidence of continuity or chronicity of a back condition since discharge from service to the then present time.  The RO also noted that the Veteran sustained injuries as a result of a motorcycle accident in 1975 as a civilian.  

Evidence received since the October 1992 rating determination includes VA and private treatment records, a Social Security Administration award and treatment records reviewed in conjunction with the award, the results of a September 2010 VA examination, and statements from the Veteran.  

Treatment records associated with the claims folder continue to reveal that the Veteran has problems with his back, to include lumbar degenerative disc disease, a fact which was known at the time of the previous denial.  

At the time of the Veteran's September 2010 VA examination, the examiner noted the 1971 inservice back injury.  He also diagnosed the Veteran as having degenerative disc disease.  Moreover, following examination of the Veteran and review of the claims folder, the examiner indicated that it was less likely as not that the Veteran's current degenerative disc disease was caused by or result of service.  He observed that the Veteran was treated for low back strain while lifting a wall locker in 1971 and that he could not find medical evidence of other treatment while on active duty.  As a result, he stated that it was his medical opinion that the current lumbar degenerative disc disease was less likely as not related to the initial back strain in the Army in 1971.  

New and material evidence has not been received to reopen the previously denied claim of service connection for a back disorder.  The statements of the Veteran as to how he allegedly sustained his in-service back injury were of record at the time of the previous denial.  The newly added treatment records do not provide a basis for a nexus for any claimed low back disorder and the Veteran's period of service.  Moreover, the September 2010 VA examiner, following a review of the claims folder and examination of the Veteran indicated that it was less likely than not that any low back disorder was related to the Veteran's period of service.

The newly received evidence does not relate to the unestablished element of a nexus between any current back disorder and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  The newly added evidence does not bear directly or substantially upon the issue at hand and is duplicative or cumulative in nature.  Accordingly, it is not new and material and the petition to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).  


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.   38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence has been received to reopen the claims of service connection for left eye and back conditions, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a February 2011 letter, the RO notified the Veteran that he had been previously denied service connection for the above claims in October 1992.  The RO informed the Veteran of the reason for the previous denials.  The RO stated that in order for the Veteran to reopen these claims, new and material evidence was needed.  He was then told what constituted new and material evidence and that the evidence he submitted had to relate to this fact.  Hence, the Veteran was made aware of the reasons for the prior denial.  The above letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

As it relates to the back claim, the Board notes that while the RO found that new and material evidence had been received to reopen the claim and denied the claim on the merits and the Board in the current decision denied the claim on the basis that new and material evidence had not been received, the Veteran was on notice as to the need to establish a nexus between any current back disorder and service, therefore, he was not prejudiced by the fact that the Board concluded his failure on this point led to a refusal to reopen the claim, rather than a rejection of his reopened claim on the merits.  See, e.g., Jackson v. Principi, 265 F.3d 1366, 1370-71 (Fed. Cir. 2001). 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

As it relates to the necessity for an examination, the Board notes that with regard to the issue of whether new and material evidence has been received to reopen the previously denied claims of service connection, there is no duty to provide for one prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  Hence there was no duty to provide a VA examination for either claimed disorder.  However, the Board does observe that the Veteran was afforded a VA examination with regard to his back in September 2010, with the examiner rendering an opinion as to the relationship of any current back disorder to his period of service.  While as noted above, the duty to assist in arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim has been reopened, the Court has held that once VA undertakes to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Board notes that September 2010 VA examination report provided detailed information and adequate rationale to properly address the issue on appeal, and the examiner reviewed the claims file.  Thus, the Board find the examination report adequate for rating purposes.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

New and material evidence not having been received, the previously denied claim of entitlement to service connection for a left eye disorder is not reopened and the claim is denied.  

New and material evidence not having been received, the previously denied claim of entitlement to service connection for a back disorder is not reopened and the claim is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


